from an order of the Supreme Court, Jefferson County (Joseph D. McGuire, J.), entered November 29, 2006 in a personal injury action. The order, insofar as appealed from, denied those parts of the motion of defendant to set aside the jury verdict with respect to liability and past loss of earnings.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.